﻿86.	Mr. President, on behalf of the People's Republic of Albania I should like first of all to express my warmest congratulations to Mr. Leopoldo Benites on his election to preside over this session of the General Assembly.
87.	The events that have taken place in the course of the year that has just elapsed show that, basically, the positive changes that we witness today in the world are the result of the just struggle of peoples, which, despite the complexity of the problems created by imperialism, colonialism, neo-colonialism and other reactionary forces, is progressing irresistibly forward. The efforts of sovereign States to counter the policy of aggression and hegemony and the threats, pressures and blackmail practised against them have led to a continuing growth of their role in international relations in favour of the cause of freedom and independence, peace and social progress. The peoples of Indo-China have won important victories over the American aggressors and their lackeys. The Arab peoples are pursuing with determination their struggle against imperialist-Zionist aggression and the plots hatched against them. The liberation movements in Asia, Africa and Latin America are strengthening and are spreading to new areas. An ever- increasing number of countries on these continents are taking measures and co-ordinating their actions in the struggle for the defence of their independence, their sovereignty and their national interests against the rapacious designs of the imperialist Powers; and, in the first instance, I refer to the two super-Powers, which are seeking to place them under their trusteeship. The wave of anger and resistance against American imperialism and Soviet imperialism has mounted even higher. This development in the international situation is encouraging to peace-loving peoples and States and is increasing their confidence in the triumph of their just cause.
88.	However, we feel that it would be rather unrealistic to overlook the obvious and not-so-obvious dangers which continue to threaten the freedom and independence of sovereign peoples and States and true peace and security. Here, in this very Assembly, efforts have been made to induce us to believe that at the present time the world is relieved of the threat of war, that relations among States are governed by a spirit of understanding, and that the prospects for peace are very encouraging. But the reality does not justify such an evaluation. In the world there still exist a good number of serious problems which are awaiting solution. In Viet-Nam, acts of war have not come to an end and there is no true peace. In Cambodia, aggression by American imperialism and its lackeys is continuing. In the Middle East, one finds a tense, explosive situation which is fraught with dangerous consequences. The Portuguese colonialists and the racist regimes of South Africa and Southern Rhodesia are unceasingly perpetrating barbarous crimes against many African territories. National and social oppression is being practised in grand style by the imperialist Powers and their instruments in many countries of the world. And, above all, nothing has changed in the essence and content of the aggressive policy and aims of the United States and the Soviet Union to bring about world hegemony. The two super-Powers are spreading their political, economic, cultural and military expansion to every corner of the globe.
89.	For a long time there have been spreading certain concepts to the effect that peace and stability in the world depend in the first instance on relations between the United States and the Soviet Union and that it is on the American-Soviet balance that any world balance will rest. It is alleged that the two super-Powers, as the great and powerful States which they are, should assume a particular responsibility and role in international life and that, under this responsibility, they also have the right to act in full freedom wherever and with whomever they please. Such ideas are inadmissible. The time is long past when the great imperialist Powers decided the fate of the world and of peoples. Very often attempts have been made to frighten peoples by the force of the two super-Powers, by their atomic teeth, but these attempts have remained fruitless. Many facts testify to the fact that the super-Powers are only powerful in appearance, that they carry within them real weaknesses. They are in a decline and in a continuing state of disintegration. However, at the same time, the peace-loving peoples and countries are unceasingly and steadily growing and becoming stronger.
90.	The policy of violence and aggression, oppression and exploitation which is practised by the United States and the Soviet Union, the armaments race and the continuing increase in their war budgets have created great difficulties both internally and externally for these Powers. In the United States the dollar crisis, inflation and unemployment, and, in the Soviet Union, continuing economic setbacks, the phenomena of disintegration and confusion in the political and social system, as well as the worsening of conflicts between nationalities, have now become chronic ills. The Watergate affair and other political scandals and the hardening of the methods of oppression and violence that have been displayed are just so many phenomena which testify to the basically reactionary nature and the continuing weakening of the system of the two superpowers.
91.	At the present time both of them are trying to overcome their difficulties by casting part of the burden on others; in the first instance, on the countries of Asia, Africa and Latin America. The United States and the Soviet Union, through the credits they have granted and their alleged aid, the unequal trade deals and discrimination in respect of trade, investments, pillage of natural wealth, and by other neo-colonialist methods, are engaged in a frenetic course of economic aggression, seeking to ensure to themselves privileged positions and to enrich themselves at the expense of the developing countries, to sabotage their efforts at progress, to keep them in a state of dependence and thus to counteract the struggles which these countries are conducting in order to liquidate the after-effects of colonial domination, to put an end to the division of the world into rich countries and poor countries, into exploiter countries and exploited countries.
92.	In recent times the two super-Powers have been intensifying their measures of constraint in order - to preserve their positions of hegemony and have been seeking to relieve themselves of some of these difficulties by shifting them to the backs of their partners and allies. The United States has submitted the draft of a new Atlantic charter or a declaration on the principles of the Atlantic Treaty as an effort to offset the attempts of the countries of Western Europe to strengthen themselves as a separate force, freed of American dependence. The Soviet Union, for its part, with the intention of halting the efforts of the countries of Eastern Europe to escape its control, has intensified its efforts in order to bring about as quickly as possible the complete political, economic and military integration of those countries within the framework of the Warsaw Pact and the Council for Mutual Economic Assistance and to monopolize in its own hands the direction of all foreign relations of those countries, in accordance with the imperialist theory of "limited sovereignty".
93.	At the same time, the United States and the Soviet Union, in order to cope with the problems confronting them in their own zones of influence and to put into application their global strategy, have come to an understanding and are assisting each other. They are intensifying their collaboration in all areas and in all parts of the world.
94.	None the less, deep-rooted contradictions divide those two imperialist Powers that aspire to world hegemony. In the efforts of those Powers to establish their domination throughout the world, those contradictions, sooner or later, will end by breaking out into bloody conflicts, and those conflicts will lead the world to destruction, suffering and privation even greater than those which it has known heretofore. It is because they think and are prepared for such confrontations that the two super-Powers do not want to disarm. Collaboration is not and never can be absolute in relations between imperialist Powers. Their agreements are temporary and their rivalries eternal.
95.	The United States and the Soviet Union try to convince us that the world is embarked upon an "era of peace" and that we are witnessing the introduction of a new system of international relations and that the "balance of terror" has given way to the "balance of security". According to them, that has been made possible owing to the extension of relations, the atmosphere of understanding and the agreements concluded between the United States and the Soviet Union, which will prove to be the guarantors of peace and security in the world. In fostering such a spirit of demobilization and compromise, the two super-Powers are seeking to create in peoples a pacifist psychosis and dangerous illusions to compel them, allegedly in the name of "peaceful coexistence" and the "settlement of disputes by means of negotiations", to make concessions and renounce the struggle to defend their national interests.
96.	But no one allows himself to be taken in by this Soviet-American demagogy. The peace which the United States and the Soviet Union are extolling is illusory; behind their verbiage about peace are concealed their dangerous plans directed against sovereign peoples and countries, and their plans to repress and stifle any revolt or any resistance against them and any progressive and national liberation movement.
97.	One is then entitled to ask oneself, How can one believe that peace and security are being strengthened when the two super-Powers are pursuing their relentless arms race, when they are unceasingly and steadily swelling their military budgets and are manufacturing new, more perfect weapons of mass destruction? Since people claim that war is remote, then why does anyone wish to organize those threatening military manoeuvres, and why do the United States and Soviet navies roam the seas in every direction? And why do they brandish all those weapons, and why are those war preparations being made?
98.	Considering things as they are, we cannot fail to bring out the fact that the freedom and independence of sovereign countries, general peace and security, are increasingly threatened by the hegemonistic expansionist policy of the two imperialisms which are the most dangerous of our era, American imperialism and Soviet social-imperialism, and that there is actually no real international detente in the world. As has been said by the well-loved leader of the Albanian people, Enver Hoxha, and I quote:
"Even if actually there is a certain degree of detente, that is true only as it applies between the imperialist super-Powers. But there is not and there will be no detente between them and us, between the peoples on the one hand and the imperialists and the social-imperialists on the other. For us it is abundantly clear that the imperialist-revisionist strategy, designed to stifle struggles and revolutionary movements as well as any resistance to their hegemony, to destroy and repress any force, any State or party which opposes the domination of the super-Powers, has remained unchanged. Only the tactics have changed and the means used, which have been multiplied in number and have been perfected".
The detente that we are witnessing between the United States and the Soviet Union, which is accompanied by an accentuation of co-operation, compromise and bargaining between them, far from diminishing the danger of war and armed conflict, on the contrary enables the two superpowers to increase their pressures vis-à-vis the small independent countries, to intensify their efforts to intervene in the domestic affairs of peoples and sovereign countries, and creates dangerous situations and new hotbeds of tension on all continents.
99.	Fresh proof of this is to be found in the recent summit meeting of the leaders of the United States and the Soviet Union. The agreements reached in the course of that meeting, as well as all the ultra-chauvinistic Nixonian or Brezhnevian concepts and doctrines which the two superpowers seek to propagate, are designed to legitimize their arbitrary acts, their arrogance and their diktats in international relations. They want to arrogate to themselves the attributes of a world super-Government and to become the arbiters and the masters of all international life, whereas sovereign peoples and countries would see themselves denied the right to participate on a footing of equality in the solution of problems of the hour and questions which, directly or indirectly, affect their vital interests.
100.	In particular such an attitude finds its expression in summary form in the Soviet-American agreement on what is called the prevention of nuclear warfare.  Under the fallacious pretext that it is appropriate to take measures to ward off the threat of a nuclear war and prevent all forms of military confrontation, the two super-Powers are actually trying, through this agreement, to make sacrosanct at the present time in legal terms their right to intervene jointly at a time and a place they consider appropriate and to define the terms of this intervention. They are thus envisaging playing together the role of international gendarme.

101.	The Soviet-American agreements which have already been concluded, like those which will be concluded in the framework of the so-called SALT negotiations-the Strategic Arms Limitation Talks-do not in any way set aside the danger of nuclear conflict and guarantee in no way that the considerable stockpiles of nuclear and strategic weapons will not be used against other countries. Through those agreements the United States and the Soviet Union do not intend to touch their nuclear strike-force, or to contribute to complete and general disarmament. They propose only to set up a balance which is acceptable to them, to preserve their nuclear monopoly and, above all, to impose on other States a whole series of restrictions in order to prevent any strengthening of their national defence potential and to compel them to place themselves under the American or Soviet atomic umbrella.
102.	If the United States and the Soviet Union were sincerely interested in warding off the danger of a nuclear war, in dispelling the danger and threat of the use of atomic weapons, they should have accepted the clear and constructive proposals put forward for many long years now by the People's Republic of China. The commitment never to be the first to use nuclear weapons against other countries and the permanent prohibition of the manufacture and use of these weapons, together with the destruction of existing stockpiles thereof, would constitute the only specific steps towards disarmament and would create real guarantees for the elimination of the threat of a nuclear war. We believe that, so long as the two super-Powers continue to amass and steadily improve their nuclear armaments, together with those of other types, and so long as they use them as a means of exerting pressure and practising blackmail, countries have the unquestionable and legitimate right to take all the measures they deem appropriate and necessary for their defence.
103.	The People's Republic of Albania, as a peace-loving European country, is interested in the just solution of the problems that concern the peoples of Europe and of the world. Albania has on numerous occasions clearly set forth its point of view on these problems, in particular with respect to European security.
104.	Guaranteeing the peace and security of Europe is an ardent and legitimate wish of the peoples of Europe. After two world wars that were particularly devastating to Europe, that continent should have been able to achieve its own stability and equilibrium. The great and historic victory over fascism aroused great hopes and created good reason to assume that a lasting peace would be brought to Europe and that true security would be achieved. But although 28 years have gone by since the day of victory, the peoples of Europe have not seen their aspirations realized.
105.	The first to sabotage the establishment of true European security was the United States, which, taking advantage of the difficult time through which the countries of Western Europe were going, weakened as they were and seriously devastated by the war, succeeded in securing for itself privileged political, economic and military positions in those countries. In order to safeguard its imperialist interests and transform Western Europe into a base for attacking the socialist countries, the United States set up the aggressive North Atlantic Alliance and armed the Federal Republic of Germany and turned it into a great revanchist Power. The North Atlantic Treaty Organization [NATO] became an organ for the domination of Western Europe by the United States. Thus for Europe there emerged the danger of new wars, and for the countries members of NATO the danger of losing their independence. One of the eminent statesmen of modern France, Charles de Gaulle, was well aware of the danger for the countries of Western Europe, particularly France, inherent in their integration into NATO and in due course he took steps to get the American troops out of France and to withdraw his own country from the military organization of that bloc.
106.	The aggressive aims and activities of NATO, the rebirth of West German revanchism and the accession of the Federal Republic of Germany to the North Atlantic Treaty compelled the Soviet Union and the socialist countries to envisage the measures necessary for guaranteeing their security and to create the Warsaw Pact as a defensive alliance. For a certain time, that Pact served to contain within bounds the aims of the United States and NATO; but when the leaders of the Soviet Union abandoned the just anti-imperialist policy that had been followed in the post-war years under the leadership of Stalin, the Warsaw Pact, too, was transformed into an aggressive alliance, and the countries and peoples of Europe found themselves confronted with a fresh danger.
107.	Moreover, by not concluding a peace treaty with Germany, a treaty that should have been completed with the participation of all the countries that had contributed to the defeat of nazism, one of the fundamental reasons for the lack of balance in Europe was allowed to remain. The conclusion of that treaty was sabotaged first by the United States and later by the two super-Powers working together. The American imperialists did everything possible to bring West Germany out of the state of isolation in which it found itself as a conquered -nation, and they busied themselves in compelling it to follow a line that served the purposes of German revanchism within the framework of American strategy. At the present time, with the establishment of Soviet-West German co-operation, new conditions have been created enabling the Federal Republic of Germany to emerge as the greatest political, economic and military force in Western Europe and to affirm itself as the principal partner of the two super-Powers. Thus there have been created new ties, new imperialist alliances and a new threat to peace and security in Europe.
108.	Such a state of affairs could not but appal the peoples of Europe, could not fail to awaken concern and arouse opposition among them. The fact is that a great many of the allies of the two super-Powers, especially those of Western Europe, no longer wish to see imposed upon them attitudes and objectives contrary to their interests. However, we do find in Western Europe one State which has traditionally followed a "balancing" policy. Although that policy has notoriously not brought any benefit to that State or to its partners, it continues to pursue that policy at the present juncture, thus helping the super-Powers and creating a favourable ground for them to manoeuvre in such fashion as to enable them to dictate their will with regard to European questions.
109.	The achievement of European security certainly is a lofty objective, one for which all European countries should strive; but the road for reaching that objective cannot be that recommended by the two super-Powers. The events that have taken place in Europe, and particularly the preparatory consultations at Helsinki, together with the first phase of the Conference on Security and Co-operation in Europe itself, have fully confirmed the view that the conditions necessary for convening an intra-European conference and for the establishment of genuine peace and security have not been created. These facts have served to dash the hope that such meetings might compel the two super-Powers to respect the rights of the sovereign countries of Europe. What took place at those meetings and the results achieved have confirmed the view of the Government of the People's Republic of Albania as expressed particularly in its memorandum of 29 June 1973, where it was emphasized that
"... the Soviet Union and the United States are attempting to channel the question of European security along lines that are dangerous for the interests of peace and of peoples, and that the Conference on Security and Co-operation in Europe, as a product of Soviet-American collusion, will serve the two super-Powers, and that it will not be able to escape from their control and their manipulations or go beyond the framework of the discussions between the aggressive blocs over which they preside".
110.	The United States and the Soviet Union have used the Helsinki negotiations to conceal from the peoples of Europe where the danger to them really lies and who is threatening them, and to set themselves up as defenders and guarantors of the peace and security of Europe. They have missed no opportunity to exert pressure and engage in demagogic manoeuvres to force that Conference to turn its back on the present-day reality of Europe and set out on the path which they themselves have laid down in advance. And beyond all question, it is thus that they will continue to act in the future as well.
111.	The Government of the People's Republic of Albania adheres to its viewpoint that an intra-European conference which does not deal with fundamental problems that concern the peoples and the States of Europe is not in a position to create the conditions which would make it possible to prevent or repel armed aggression. It cannot serve to bring about true peace and security on the continent. On the contrary, it serves only to increase insecurity in Europe and to create new dangers for European States, and enables the two super-Powers to draw political consequences from the situation. How can anyone talk about the establishment of lasting peace and the creation of an atmosphere of understanding and collaboration on the continent when the United States and the Soviet Union are intensifying their policy of hegemony, and are maintaining and strengthening aggressive blocs of NATO and the Warsaw Pact, and when they maintain their bases and their troops on the territory of several European countries? The United States and the Soviet Union are organizing the Conference on Security and Co-operation in Europe not by any means to contribute to the realization of the lofty aspirations of the peoples and countries of Europe who love freedom, but rather to preserve their zones of influence and to create in Europe a situation of relative tranquillity in order to enable them to spread their activities to other zones where their interests require their presence.
112.	This conviction is even strengthened by the fact that, concomitantly with the Conference on "European security", there was convened another conference on the alleged reciprocal reduction of military forces in Europe. The purpose of the two super-Powers in this matter is to establish, within the framework of close negotiations between one bloc and another, a balance of their troops and their respective weapons in Europe and to weaken the defensive capacity of the European countries. At the same time we must see in this manoeuvre a farce staged by the United States and the Soviet Union to allay the anger which the European peoples feel at the presence of their troops, to perpetuate the stationing of these troops and to sanction the permanent violation of the sovereignty of European States. Any symbolic reduction of these troops in Europe will not diminish or set aside the threat and the danger which the policy of the two super-Powers represents for European peace and security.
113.	This reduction in no way reduces their military power in Europe and does not affect their superiority over other countries in view of the. continuing perfecting of their means of combat. The interests of peace and security for the countries and peoples of Europe in general, and in particular those who, so many years after the end of the Second World War, still see foreign troops on their own home soil, call not for the reduction but for the complete evacuation and withdrawal of these troops, and a withdrawal from Europe of all military installations by the United States and the Soviet Union and the wiping out of all unequal agreements which enable these troops to enter and leave when and how they wish.
114.	The European peoples and countries cannot in any way feel themselves in a state of assurance just so long as tensions subsist in other parts of the world and just so long as the aggressive navies of the United States and the Soviet Union are cruising in the Mediterranean basin, with their action being openly directed against the freedom and independence of the peoples and countries of this region of the world, and just so long as the super-Powers try to convert the Mediterranean into a base for aggression against the countries of Europe and other continents.
115.	The Mediterranean peoples and countries that aspire to see the Mediterranean free of foreign navies and bases are opposed to this policy of aggressive hegemony by the two super-Powers and call for a removal of the United States and the Soviet navies from this sea. We have never ceased to feel that this legitimate aspiration could be achieved if such concrete and effective measures were taken as would make impossible the subsequent presence of the aggressive navies of the United States and the Soviet Union in those waters; in other words, if all foreign military bases were dismantled and if we prevented the creation of new bases, if no facility

was provided and no aid lent to the United States and the Soviet navies, and if those navies were refused the right to dock and to make visits to the ports of Mediterranean countries.
116.	The situation created in Europe and in the Mediterranean cannot fail to command the attention of the peoples and countries of the Balkans, above all at a time when the great imperialist Powers are engaged in penetrating and spreading their influence in the Balkans. The Albanian Government has been and is still interested in seeing true peace and stability established in the Balkan peninsula, and it is convinced that this can be brought about, thanks to the efforts of the peoples of this region themselves, without entrusting to anyone else the defence and the guarantee of their interests. The ties of friendship and understanding between the peoples and countries of the Balkans, based on known principles which govern the relations between sovereign States and the policy of good-neighbourliness, should serve as a solid basis to achieve this end. It is necessary to oppose any effort by the superpowers or by anyone, whoever he may be, to speculate on the problems of this region of the world and to intervene in its domestic affairs, directly or through other means, as they are endeavouring to do now through the Conference on European Security and the Vienna negotiations, or as they would seek to do by taking advantage of another similar occasion if this possibility were opened to them.
117.	The maintenance of a situation of "no war, no peace" in the Middle East testifies to the false nature of the allegations to the effect that throughout the world now we have witnessed a great positive change which will enable us to make progress towards solving the most burning problems of the hour, and that, as a result of the goodwill and concern of the two super-Powers, all of this will be brought about. It is with good reason that the peoples and States of the Arab world, victims of imperialist-Zionist aggression, while pursuing their struggle, demand that an end should be put to such a situation, that the vestiges of aggression should be wiped out as soon as possible and that all their rights that have been trampled' under foot should be fully restored. But these legitimate demands encounter the criminal opposition of Israel and the deeply hostile anti-Arab attitude of the two super-Powers. While the Israeli Zionists obstinately and arrogantly press their annexationist claims and while they intensify their acts of war and armed provocation against Egypt, Syria and other Arab States, the United States and the Soviet Union, in various forms, are supporting and encouraging Israel and exerting pressure on the Arab countries to bring them to make concessions and sacrifice their sovereign rights. They are hatching intrigues against Arab unity, creating internal and foreign difficulties for the Arab States and engaging in plots against them. The Soviet-American summit meeting this year and other events have shown more clearly than ever before that the two super-Powers are opposed to a just solution of the Middle East question and are seeking to preserve at any cost the status quo and their neo-colonialist interests in that part of the world. The Israeli plots and the plots of the two super-Powers, as well as their efforts to destroy the Palestine movement and to eradicate the Palestine problem completely, at the same time are directed against all the Arab nations because the Palestine people is fighting also for the common cause of the Arabs.
118.	The Albanian Government and people have supported and will continue to support firmly our brother Arab peoples. They will vigorously support the Palestine people, which has made and is continuing to accept vast sacrifices to preserve its national existence and to reconquer its homeland, which has been seized from it. The Palestine people is carrying out a just and heroic struggle and nothing will cause it to bend, neither violence and plots, nor the diabolical slanders and outrageous labels which the Israeli- Zionists and their supporters try to apply to them. We firmly believe that it will continue the struggle until final victory and that it will never accept the fate that its enemies are seeking to prepare for it, to condemn it to live forever as a people of refugees, or to pile it up in a desert corner of a so-called Palestine State, or to place it under the power of any traitorous Arab sovereign.
119.	The People's Republic of Albania demands that an end should be put as quickly as possible to the serious and ominous situation existing in the Middle East as the result of the pursuit of imperialist-Zionist aggression. The Israeli aggressors should unconditionally withdraw from all occupied Arab territories and cease all forms of provocations, acts of war and terrorism against the Arab countries. We should bar the way to any imperialist intervention in this part of the world and restore all the sovereign rights of the Palestine people.
120.	In Indo-China, as a result of the fortunate development of the legendary struggle for their national independence which the heroic peoples of Viet-Nam, Laos and Cambodia have been carrying on for many years against the armed aggression of the United States, a new situation has been created. In January of this year the Agreement on Ending the War and Restoring Peace in Viet-Nam  was concluded. The withdrawal of the United States troops, which the United States had been compelled to agree to, constitutes a great victory for the people of Viet-Nam and a heavy political and military defeat for the American imperialists. This victory of the people of Viet-Nam has been hailed by all the peoples of the world, which are inspired and will always be inspired by its heroic struggle and its lofty spirit of sacrifice. Viet-Nam will go down in history as a great example of what can be accomplished by a people, no matter how small it might be, when it is determined to fight to the very end for its just cause.
121.	At the present time the United States of America, without renouncing its aggressive aims in Viet-Nam and throughout Indo-China, is manoeuvring in every possible I way to maintain for ever its presence in South Viet-Nam and to prevent the people of Viet-Nam from achieving its supreme aspirations. It is systematically violating the Paris agreements on Viet-Nam; it is supporting and steadily arming the puppet regime of Saigon and it is inciting people to engage in new acts of war and provocations against the liberated zone of the Republic of South Viet-Nam. In fact,
it is pursuing its military commitment and its intervention in the domestic affairs of the people of Viet-Nam and the other peoples of Indo-China, and placing serious obstacles in the path of the establishment of true peace in Viet-Nam.
122.	The interests of peace and stability in Viet-Nam and throughout Indo-China require that the United States and
the Saigon regime, which is under its orders, put an end once and for all, and without delay, to all the violations of the agreements on Viet-Nam, and that they strictly respect the commitments they have undertaken in accordance with these agreements, as is being done by the Government of the Democratic Republic of Viet-Nam and the Provisional Revolutionary Government of the Republic of South Viet-Nam, which is the only legal Government of South Viet-Nam. If the United States and the puppet regime of Saigon stubbornly persist in their designs of aggression, they will certainly experience new defeats which will be even more overwhelming. The people of Viet-Nam, which is continually standing vigil over the. defence of the victories that it has won, is determined to wage its just struggle to the very end, until it has won a complete triumph.
123.	For more than three years the valiant Cambodian people has been involved in a heroic armed struggle for its national independence against the American imperialist aggressors and the traitorous clique of Lon Nol. Under the leadership of the United National Front of Cambodia, it has won overwhelming victories on the battlefield and it has become invincible. Neither the unprecedented intensification of the United States armed aggression and the barbarous air bombardments nor the efforts of the United States to "Khmerize" the war in Cambodia, nor the plots and political combinations which are worked out against it have succeeded in causing it to yield. The new victory which it has won by compelling the United States to cease its air bombardment over Cambodia is one more evidence of its determination and its invincibility. At present the initiative lies entirely in the hands of the Cambodian people and the armed liberation forces. The United States plans to transform Cambodia into a colony and to maintain in being the puppet regime of Phnom Penh are doomed to imminent and complete failure.
124.	Despite all this, the United States has not given up its efforts to impose on the people of Cambodia the tricky solution of a "cessation of fighting" and "peaceful settlement" American-style. What it wants is to compel that people to renounce the complete liberation of the country and thus save the bankrupt clique of Phnom Penh, to compel the Royal Government of National Union of Cambodia to share power with the traitors and, finally, to create in Cambodia a de facto division into two zones or two States, two Governments or two administrations. In this connexion, the United States enjoys the support of the Soviet Government, which, from the very outset, has maintained a hostile attitude towards the just struggle of the people of Cambodia. Refusing to recognize the Royal Government of National Union of Cambodia, the Soviet Government has maintained and still maintains diplomatic relations with the puppets of Phnom Penh, thus taking a position against the just struggle of the people of Cambodia. The Soviet leaders, completely discredited by their attitude vis-à-vis the Cambodian problem, now claim with shameless cynicism to support the struggle of the liberation forces of Cambodia, and are seeking directly to intervene in the domestic affairs of the Cambodian people.
125.	But the freedom-loving Cambodian people is determined, courageously and without falling back, to pursue its armed struggle until the complete liberation of its country and until the just demands formulated in the historic five-point declaration of the legal Head of State, Samdech Norodom Sihanouk, on 23 March 1970 have been satisfied; that declaration is the only basis of a just settlement of the Cambodian problem.
126.	The delegation of the People's Republic of Albania considers it necessary to emphasize that it is completely illegal and manifestly contrary to the Charter to deny to the Cambodian people its legitimate rights to be represented in the United Nations and to maintain in its stead the puppet clique of Phnom Penh, which represents nothing, neither a people nor a State. The only legitimate representatives of the people of Cambodia are the United National Front and the Royal Government of National Union of Cambodia. Only that Government, which exercises complete and unquestioned power over more than 90 per cent of the territory and 80 per cent of the population of Cambodia, which has set up its agencies everywhere, which directs and organizes the life of almost the whole of the country and which enjoys the support and help of the entire Cambodian people, has the capacity and the attributes necessary to represent the latter in international relations and in the United Nations.
127.	The trip which Samdech Norodom Sihanouk, the legal Head of State and President of the United National Front of Cambodia, made last spring to Cambodia and the National Congress held recently clearly confirm the effective power of the United National Front and of the Royal Government of National Union of Cambodia throughout the country and have increased their prestige and their authority in the international arena. Clear evidence of this 's to be found, inter alia, in the fact that 48 countries have established and maintained diplomatic relations with the Royal Government of National Union and that the participants in the Fourth Conference of Heads of State or Government of Non-Aligned Countries, held at Algiers in September, recognized that Government as the only legal Government of Cambodia.
128.	In order to put an end as soon as possible to the great injustice done to the people of Cambodia, it is necessary that the General Assembly, without delay, take the decision immediately to expel the representatives of the puppet Lon Nol clique and to invite the Royal Government of National Union of Cambodia to take its rightful seat.
129.	Although 20 years have elapsed since it was compelled to put an end to its aggressive war in Korea and to sign an armistice agreement, the United States none the less continues to maintain its occupation troops in South Korea and to incite the Seoul regime to engage in excessive acts of armed provocation against the peoples of the Democratic People's Republic of Korea. For 20 years the United Nations has been intervening in this matter without taking any concrete measure to put an end to such a situation. The maintenance of such a state of affairs constitutes a flagrant violation of the sovereign rights of the Korean people; it hampers its efforts for the reunification of the country, increases tension in Korea, seriously endangers peace and stability in the surrounding zone and seriously undermines the prestige of the United Nations.
130.	The achievement of the legitimate aspirations of the Korean people and the interests of peace and stability in the Far East demand that as soon as possible a remedy should be found for this intolerable situation, and that the United States should withdraw its troops and its bases from South Korea and cease all military engagements in that country, that the illegal United Nations Commission for the Reunification and Rehabilitation of Korea should be dissolved immediately, and that any intervention by the United Nations in the domestic affairs of the Korean people should cease.
131.	Peace-loving Members of the Organization, acting in the spirit of the Charter, should try to ensure that the General Assembly takes the proper decision along these lines in order that these important and urgent steps can be taken, as called for in the draft resolution submitted by Algeria and a certain number of other Member countries [A/C.1/L.644 and Corr.1]. The delegation of the People's Republic of Albania fully supports the draft resolution.
132.	In recent times the United States and the Seoul administration, without heeding these demands and the need to provide a just solution to the question, worked out the plot of the "two Koreas" and they are attempting to impose that settlement on the Korean people and also on Member States through the discussion of the question concerning the so-called "dual representation of Korea". By this manoeuvre they are attempting to legalize and perpetuate the division of Korea into two States, to perpetuate the United States colonial domination in South Korea, and to divert the attention of the General Assembly from the substance of the Korean problem in order to get the discussion bogged down in an impasse.
133.	There is only one Korea that exists in the world. Its division into two parts is a result of the hostile and aggressive policy that the United States has been pursuing for many years against the Korean people and an end should be put to this situation as soon as possible. The Korean people has constituted and continues to constitute one single nation. It must live again united. The Korean people has the supreme and sovereign right to decide for itself all the questions that concern it without intervention from outside, and that is something that no one has the right to deny to that people.
134.	The Government of the Democratic People's Republic of Korea, the only legal representative of the Korean people, has steadily attempted efforts and has taken a series of important and reasonable initiatives in order to bring about the realization of this right and of this ardent aspiration of the people of Korea. The Government of the People's Republic of Albania supports the constructive proposals contained in the five-point programme presented by the Democratic People's Republic of Korea on 23 June last [see A[9027, para. 19], proposals which testify once again to its desire to see created an atmosphere of understanding, collaboration and national unity in Korea with a view to a just solution of the Korean problem and which tear the mask from those who press for division and prepare for war in this country. We vehemently condemn the plot of the "two Koreas" and any steps which the United States, alone or with the aid of its accomplices, may undertake to legalize this state of affairs through the United Nations. The question of the representation of Korea in the United Nations is a domestic matter for the Korean people and it is only for that people to decide this question and for no one else. The most recent five-point proposal of the Democratic People's Republic of Korea sketches the proper course for the solution of this problem in accordance with the aspirations of the entire Korean people and in the light of the conditions obtaining in that country.
135.	Not only in Indo-China and in the Far East but also in other parts of the Asian continent — in the Arabian Gulf and in the Indo-Pakistani peninsula, in the Indian and in the Pacific Oceans-the two imperialist super-Powers are collaborating and rivalling each other in their expansionist aggressive activities, increasing tension and threatening the interests of sovereign peoples and countries. A succession of events has not ceased to provide us with evidence of this fact. And clear evidence is also to be found at present in the intensification of the efforts of the Soviet Union to impose on Asian peoples and countries its plan for "collective security in Asia", which is just as dangerous as their so-called scheme for European security or international security.
136.	How can anyone talk about "collective security in Asia" when the authors of that plan, the Soviet social imperialists, have encouraged and are supporting Indian aggression against Pakistan, when they have engaged in armed provocation against the People's Republic of China, when, preparing war, they have at present massed numerous troops on the Sino-Soviet and Sino-Mongolian frontiers, when they are constantly whipping up anti-Chinese hysteria and strengthening their naval forces in the Indian Ocean, and when they are engaging in subversive activities and stirring up quarrels and conflicts among the Asian countries?
137.	The so-called collective security in Asia is directed against the freedom and independence of the sovereign peoples and countries of that continent, and against the national and revolutionary liberation movement in that part of the world. It is directed first of all against the People's Republic of China, which is the stalwart bulwark of socialism, the most powerful defender of the struggle of peoples for freedom and national independence, the country which most sincerely supports the effort of sovereign States for their independent development and progress, and which fights with determination against the policy of hegemony of the two super-Powers.
138.	None the less, the imperialists and social imperialists and other reactionaries of all kinds and colours have failed and will continue to fail in their anti-Chinese activity. That great country, the People's Republic of China, a powerful socialist State which enjoys great prestige and plays a tremendous role in the international arena, is pursuing a revolutionary policy both at home and abroad and, in accordance with the principles of that policy, is developing and strengthening continuously, thus advancing firmly along the path of socialism and revolution. That is a source . of pleasure and encouragement to all peace-loving and freedom-loving peoples.
139.	The People's Republic of Albania will always stand side by side with peoples and countries fighting for freedom, independence and national sovereignty against imperialism, both old and new, colonialism and neocolonialism. My delegation wishes to express the feelings of friendship and solidarity of the Albanian people towards peoples who are suffering from colonial oppression and the policy of genocide and racial discrimination; it denounces the bloody crimes of the Portuguese colonizers and the racist regimes of South Africa and Southern Rhodesia, it demands that resolutions and decisions which for many long years have been adopted by the United Nations along these lines should not be trampled underfoot but should be put into effect. It hails the just struggle of these peoples and is firmly convinced that they will triumph.
140.	The Albanian people, like all progressive peoples and progressive public opinion throughout the world, condemns the coup d'etat organized in Chile by the rightist forces incited and supported by American imperialism. We express our support and solidarity with the Chilean people, which at the present time is going through a difficult moment of its history because of the campaign of violence and terror which has been raging throughout the country.
141.	We vigorously support the efforts of a great many independent developing countries in Asia, Africa and Latin America that are making efforts to strengthen their political and economic independence, to defend their national rights and national resources, to consolidate their sovereignty and to preserve their territorial integrity.
142.	The People's Republic of Albania is a peace-loving State. It has fought and will continue to fight with determination to defend its freedom, its independence and its sovereignty and it is determined to stand up against, and to bring to nought, all plans and all the aggressive aims and threats of the United States imperialists and the social imperialists in the Soviet Union which are directed against it. Albania will continue always to act as a factor of peace and stability in the Balkans and in Europe and it will pursue, as always, and in consistent fashion, its foreign policy, which is unchanging and one of principle in the service of the cause of socialism, freedom, the independence of sovereign peoples and countries, and general peace and security throughout the world.
143.	At the outset of the work of this session the General Assembly decided to admit to membership the two German States, the German Democratic Republic and the Federal Republic of Germany as Members of the United Nations. In voting in favour of that decision the Albanian delegation explained [2119th meeting] the attitude of the Government of the People's Republic of Albania in connexion with certain aspects of the German problem which heretofore have not met with a just and final solution because of the failure to conclude a peace treaty between vanquished Germany and the victors of the anti-Fascist coalition, a treaty which should include the necessary clauses and obligations so that we can prevent a renaissance of militarism and German revanchism and in order to ensure that indemnities are paid for all of the damage experienced by those countries because of the occupation or aggression to which they were subjected by Hitlerite Germany.
144.	The Albanian delegation affirms once again in this Assembly the views it expressed a few days ago, and it wishes to emphasize that the People's Republic of Albania does not give up its demand that Germany satisfy all the rights which Albania acquired as a country which participated in the anti-Fascist coalition.
145.	The Albanian people was one of the first victims of Fascist aggression, and the occupation of our country by Germany during the Second World War brought it immense suffering and privation, damage and vast destruction. Because of this fact, 28,000 Albanians were killed  —  3 per cent of the population of the country at that time - 12,600 were wounded, and 12,150 deported. Tens of thousands of other persons were used as forced labour by the German occupying forces. The economy and all sectors of the life of the country suffered vast losses. Suffice it to recall that 100,000 homes or buildings were set fire to or reduced to ashes, 1,850 towns and villages out of the 2,500 which Albania had at that time were destroyed. The losses in livestock, large and small, which were killed or carried off amounted to 800,000 head. Agriculture, forests, mines, ports, roads, bridges and means of transport and communication were destroyed. Monetary treasure and great quantities of objects of art and archaeological treasures were pillaged. Estimates made by the competent State commissions after the war show that the monetary value of the loss suffered by our country because of German occupation amounts to approximately $2,000 million, calculated at the value of the dollar in 1938.
146.	Because of its heroic struggle side by side with other peoples and countries of the anti-Fascist coalition, the Albanian people made a valuable contribution to the historic victory won over fascism. In proportion to the area of its territory, which is 28,000 square kilometres, and its population at the-time, 1 million inhabitants, Albania, in terms of losses in manpower and cultural and material property, is in the forefront of the countries which fought fascism.
147.	The Albanian people, by its struggle and by the blood which was shed by thousands of its sons and daughters, won the undeniable and imprescriptible right to payment of the damages inflicted upon it by Germany. As was stipulated in particular in Potsdam:
"In accordance with the Crimea decision that Germany be compelled to compensate to the greatest possible extent for the loss and suffering that she has caused to the United Nations and for which the German people cannot escape responsibility . . ."
the People's Republic of Albania declares before this Assembly that it demands that it should be paid as soon as possible the full measure of reparations for the damage which the troops and occupation authorities of Hitlerite Germany inflicted upon Albania during the Second World War, as well as for the losses suffered because of the postponement of the payment of these reparations.
148.	In conclusion, I should like to express my delegation's conviction that Member States which have at heart the interests of national independence and freedom and general peace and security will firmly oppose the pressures and intrigues of the two super-Powers, that they will reject their secret diplomacy carried out through this Organization and outside it, and that they will not allow them to prevent the present session of the General Assembly from looking objectively and seriously at the important problems confronting it. With that goal in mind, the delegation of the People's Republic of Albania will spare no effort, in the course of this session also, to make its modest contribution towards that end.
